Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments.  The previous rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 depends on claim 12 which is now cancelled.  For such reasons the claim is determined to be indefinite.  For examination purposes, claim 14 is to depend from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong (KR20110066784A) in view of Lan (US2015/0009626).
 Regarding claim 1 (Currently Amended) Chong discloses a vacuum cleaner comprising: a cleaner body (Item 40) having a suction head that communicates with the cleaner body and a suction motor assembly to generate a suction force, the suction motor assembly including:
a motor (Item 110) ; 
a motor housing (Item 102) having a chamber (inside of Item 102) to accommodate the motor; 
a housing cover (120) configured to cover the motor housing and provided with an air inlet (Item 112) ; 
a circuit board (Item 200) provided at an outside of the chamber; and 
a heat sink (Item 150) provided in the chamber, 
wherein the circuit board is installed in an erect state,2 Serial No. 15/080,885 Docket No. HI-1186 (Item 200 is vertically mounted as shown in figure 2.  The definition of erect is “rigidly upright or straight”.  Most circuit boards are rigid flat bodies, which would meet the limitations of the claimed term “erect”)
Reply to Office Action of August 27, 2020wherein the circuit board includes a first surface (Figure 6 left of page) on which a first portion of a plurality of heat generating components is installed, and a second surface opposite the first surface and that faces the partition wall (Fig 6 right of page), 

wherein the air inlet passes through the housing cover in a vertical direction (through Item 112), and
 wherein a sealer (Item 250) is provided between the partition wall and the heat sink.  
Chong fails to explicitly disclose wherein an installation wall to accommodate the circuit board is provided at a side of the motor housing, wherein the motor housing includes the installation wall and a partition wall to partition the chamber, the partition wall having an opening, wherein a second portion of the plurality of heat generating components is installed on the second surface of the circuit board, and the second portion of the plurality of heat generating components passes through the opening of the partition wall in a horizontal direction to be in contact with the heat sink, 
Lan teaches a fan motor (Item 19), a circuit board (Item 32) provided at an outside of the chamber (within Item 31); and 
a heat sink (Item 39) provided in the chamber (as best shown in Figure 3, Item 39 sticks out of Item 31 and on the fan inlet side of the blower), 
wherein an installation wall (Item 34) to accommodate the circuit board is provided at a side of the motor housing, 
wherein the motor housing includes the installation wall and a partition wall (Item 31b) to partition the chamber, the partition wall having an opening (Item 31c), 
wherein the circuit board is installed in an erect state,2 Serial No. 15/080,885 Docket No. HI-1186 (Item 32 is parallel to Item 39 which appears to be vertical in Fig3)
Reply to Office Action of August 27, 2020wherein the circuit board includes a first surface (Fig 7 top of page) on which a first portion of a plurality of heat generating components is installed, and a second surface opposite the first surface and that faces the partition wall (Fig 7 bottom of page), 

wherein the heat sink is located between the second portion and the plurality of heat generating components and the motor (Fig 3), 
wherein a sealer (Item 140) is provided between the partition wall and the heat sink.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting of the circuit board as originally taught by Chong to be incorporate the second housing (Items 31, 34 and 140) which houses the electrical components (Item 32, 38 and 38), while still allowing the heat sink to protrude into the air flow path.  Doing so would ensure the electrical components are sealed and isolated from the rest of the vacuum cleaner.  This would protect the electrical components from dust and debris and increase the life of the electrical components.

    PNG
    media_image1.png
    507
    781
    media_image1.png
    Greyscale
 
Annotated Figure 7 of Lan
Regarding claim 5 (Previously Presented) Chong in view of Lan disclose the vacuum cleaner according to claim 1, wherein the second portion of the plurality of heat generating components includes an inverter (Lan Item 38 is a power module, from the specification “The inverter 184 may supply a voltage from the battery assembly 120 to the suction motor 161 so that the suction motor 161 may use the voltage.”).  
Regarding claim 6 (Currently Amended) Chong in view of Lan disclose the vacuum cleaner according to claim 1, wherein the motor housing includes a seating groove recessed downward to seat the heat sink (Lan Item “S”).3 Serial No. 15/080,885 Docket No. HI-1186 Reply to Office Action of August 27, 2020  
Regarding claim 7 (Previously Presented) Chong in view of Lan disclose the vacuum cleaner according to claim 1, further comprising a fastener to fasten the circuit board, at least one of the plurality of heat generating components, and the heat sink (Lan Paragraph [0066]).  
Regarding claim 24 (New) Chong in view of Lan disclose the vacuum cleaner of claim 1, wherein the air inlet is positioned higher than the heat sink (Chong Figure 3, item 112 is above Item 200).

Claims 8-11, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong (KR20110066784A) in view of Lan (US2015/0009626) in view of Conrad (US2014/0245562)
Regarding claim 8 (Currently Amended) Chong discloses a vacuum cleaner comprising: 
a cleaner body (Item 40) having a suction head that communicates with the cleaner body, a suction motor assembly to generate a suction force, the suction motor assembly including:
a motor (Item 110); 
a motor housing (Item 102) having a chamber to accommodate the motor; 

a circuit board (Item 200) provided at an outside of the chamber; and 
a heat sink (Item 150) provided in the chamber, 
wherein the cleaner body further includes a motor frame (Item 10, exterior body) having an accommodating chamber to accommodate the suction motor assembly; and
wherein the air inlet is positioned higher than the circuit board (Fig 3).  
Chong fails to explicitly disclose wherein the motor housing includes an installation wall to receive the circuit board and a partition wall to partition the chamber, the partition wall having an opening,4 Serial No. 15/080,885 Docket No. HI-1186 Reply to Office Action of August 27, 2020wherein the circuit board includes a first surface on which a first portion of a plurality of heat generating components is installed, and a second surface opposite the first surface and that faces the partition wall, wherein a second portion of the plurality of heat generating components is installed on the second surface of the circuit board, and the second portion of the plurality of heat generating components passes through the opening in the partition wall to be in contact with the heat sink.
Lan teaches a fan motor (Item 19), a circuit board (Item 32) provided at an outside of the chamber (within Item 31); and 
a heat sink (Item 39) provided in the chamber (as best shown in Figure 3, Item 39 sticks out of Item 31 and on the fan inlet side of the blower), 
wherein the motor housing includes an installation wall (Item 34) to receive the circuit board and a partition wall (Item 31b) to partition the chamber, the partition wall having an opening (Item 31c),4 Serial No. 15/080,885 Docket No. HI-1186 
Reply to Office Action of August 27, 2020wherein the circuit board includes a first surface (Fig 7 top of page) on which a first portion of a plurality of heat generating components is installed, and a second surface opposite the first surface and that faces the partition wall (Fig 7 bottom of page), 

and the heat sink is located between the circuit board and the motor (Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting of the circuit board as originally taught by Chong to be incorporate the second housing (Items 31, 34 and 140) which houses the electrical components (Item 32, 38 and 38), while still allowing the heat sink to protrude into the air flow path.  Doing so would ensure the electrical components are sealed and isolated from the rest of the vacuum cleaner.  This would protect the electrical components from dust and debris and increase the life of the electrical components.
Chong in view of Lan fails to explicitly disclose a battery assembly to provide power to the motor, and a charger to charge the battery assembly wherein the cleaner body further includes a motor frame having an accommodating chamber to accommodate the suction motor assembly, wherein the motor frame includes a charger installation part on which the charger is installed, wherein the circuit board and the heat sink are located between the charger and the motor. Chong is silent on how power is supplied to the motor.
Conrad teaches a vacuum cleaning apparatus wherein a battery (Item 4302) assembly to provide power to the motor (Item 4008), and a charger to charge the battery assembly (Item 4080)
wherein the cleaner body (Item 4004) further includes a motor frame having an accommodating chamber to accommodate the suction motor assembly, 
wherein the motor frame (Item 4001) includes a charger installation part (Item 4301) on which the charger is installed, wherein the circuit board and the heat sink (Item 4303) are located between the charger and the motor (Figure 22).  It would have been obvious to one of 
Regarding claim 9 (Original) Chong in view of Lan in view of Conrad discloses the vacuum cleaner according to claim 8, wherein, when the suction motor assembly is accommodated in the accommodating chamber, the accommodating chamber is partitioned into a first chamber (Chong inside of Item 102; Lan Item 2), in which the motor is located, and a second chamber, in which the circuit board is located (Lan Item 31).5 Serial No. 15/080,885 Docket No. HI-1186 Reply to Office Action of August 27, 2020  
Regarding claim 10 (Original) Chong in view of Lan in view of Conrad discloses the vacuum cleaner according to claim 9, wherein the motor housing includes a sealer (Chong Item 250 or Lan Item 140) to prevent movement of foreign substances in the first chamber to the second chamber.  
Regarding claim 11 (Currently Amended) Chong in view of Lan in view of Conrad discloses the vacuum cleaner according to claim 8, wherein at least one of the plurality of heat generating components supplies a voltage from the battery assembly to the motor (Lan Item 38 is a power module).  
Regarding claim 13 (Currently Amended) Chong in view of Lan in view of Conrad discloses the vacuum cleaner according to claim 8, wherein the charger installation part is provided outside of the accommodating chamber (Conrad Figure 21) and includes at least one heat radiation hole positioned below the charger (there is a hole in Item 4004 for Item 431 to stick through). 
Regarding claim 14 (Currently Amended) Chong in view of Lan in view of Conrad discloses the vacuum cleaner according to claim 8 (discussed above), wherein the second portion of the plurality of heat generating components includes an inverter ((Lan Item 38 is a the charger is power in while the motor is power out.  It would only make sense for the controls and energy storage to be positioned downstream of the charger and feed the motor).6 Serial No. 15/080,885 Docket No. HI-1186 Reply to Office Action of August 27, 2020  
Regarding claim 15 (Previously Presented) Chong in view of Lan in view of Conrad discloses the vacuum cleaner according to claim 8, wherein the motor housing further includes a motor support (Chong Item 140) to support the motor, the motor support passes through the motor housing, and the motor frame further includes a support that protrudes upward from a bottom of the motor frame to support the motor support (Annotated Figure 3 of Chong).  

    PNG
    media_image2.png
    736
    556
    media_image2.png
    Greyscale

Annotated Figure 3 of Chong
s 16 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong (KR20110066784A) in view of Gustav (US 3,257,784)
Regarding claim 16 (Currently Amended) Chong discloses a vacuum cleaner comprising: 
a cleaner body (Item 40) having a motor frame (Item 10); and 
a suction motor assembly accommodated in the motor frame and generating a suction force, the suction motor assembly including:
a motor (Item 110); 
a motor housing (Item 102) having a chamber (inside of Item 102) to accommodate the motor, and formed as a separate component to the motor frame; 
a motor support (Annotated Figure 3) connected to a lower side of the motor housing
a circuit board (Item 200) provided at an outside of the chamber and having at least one heat generating component (Item 205) installed thereupon; and 
a heat sink (Item 150) located in the chamber and in contact with the at least one heat generating component, 7 Serial No. 15/080,885 Docket No. HI-1186 
Reply to Office Action of August 27, 2020wherein at least a portion of the bottom wall of the motor housing is spaced apart from the motor frame in a vertical direction (Items 102 and 10 are separate components, just very closely assembled), 
wherein a portion of the heat sink is positioned between the motor support and the circuit board (Figure 3, the circuit board is closest to Item 30 while the heat sink is closer to the wheels where Item 102 is located).  
Chong fails to explicitly disclose a motor support connected to a lower side of the motor housing and formed of a rubber material, a part of the motor support passing through a bottom wall of the motor housing; wherein the motor frame includes a support that protrudes upward from a bottom of the motor frame to support the motor support, wherein the support includes a recess that is recessed downward to receive a portion of the motor support.  In figure 3 of Chong, Item 102 appears to have a groove and a column most likely for supporting Items 102 and 140. 
Gustav teaches a vacuum cleaner with a motor (Item 22), a motor housing (Item 11b), 
a motor support (Fig 3a Item 37, 32, and 30) connected to a lower side of the motor housing and formed of a rubber material (Column 2 Lines 48-59), a part of the motor support passing through a bottom wall of the motor housing (Fig 3a); 
wherein the motor frame includes a support (item 140) that protrudes upward from a bottom of the motor frame to support the motor support, 
wherein the support includes a recess that is recessed downward to receive a portion of the motor support (Fig 3a, Item 3s is L shaped, Item 37 has various recesses, and Item 32 connects two ringed surfaces).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the rubber motor supports as taught by Gustav to support the motor housing of Chong.  The rubber support would prevent noise, vibration and help seal the housing to the support frame.
Regarding claim 23 (Currently Amended) Chong in view of Gustav discloses the vacuum cleaner of claim 16, wherein the motor housing includes a seating groove to seat the heat sink (Chong Item 103), and a plurality of holes that are positioned to be vertically aligned with the seating groove to be provided adjacent to the heat sink (Chong Item 108).9 Serial No. 15/080,885 Docket No. HI-1186 Reply to Office Action of August 27, 2020  

Claims 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong (KR20110066784A) in view of Gustav (US 3,257,784) in view of Conrad (US2014/0245562).
Regarding claim 18 (Original) Chong in view of Gustav discloses the vacuum cleaner according to claim 16.  Chong in view of Gustav fails to explicitly disclose further comprising a battery assembly to provide power to the motor and a charger to charge the battery assembly, 
Conrad teaches a battery (Item 4302) assembly to provide power to the motor and a charger (4080) to charge the battery assembly, wherein the at least one heat generating component (Item 4303) supplies a voltage from the battery assembly to the motor.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chong with the battery and charger configuration as taught by Conrad.  Over recent years, battery capacity and longevity has greatly improved.  Causing larger tools (such as vacuums) to be able to become portable.  This would allow a user to use the vacuum without the hassle of a cord.
Regarding claim 19 (Original) Chong in view of Gustav in view of Conrad discloses the vacuum cleaner according to claim 18, wherein the charger is installed at an outside of the motor frame (Conrad, Item 4001 has Item 4301 which connects to the charger).8 Serial No. 15/080,885 Docket No. HI-1186 Reply to Office Action of August 27, 2020  
Regarding claim 20 (Original) Chong in view of Gustav in view of Conrad discloses the vacuum cleaner according to claim 19, wherein the motor housing includes a partition wall (Chong Item 106) having an installation part (Item 250) on which the circuit board is installed and an opening (Item 103) through which the at least one heat generating component and the heat sink pass.
Regarding claim 21 (Previously Presented) Chong in view of Gustav in view of Conrad discloses the vacuum cleaner of claim 18, further comprising a pair of wheels that support the cleaner body, wherein the suction motor assembly is positioned between the pair of wheels, and the battery assembly is positioned between the suction motor assembly and one of the pair of wheels (Conrad Figure 26a).  
Regarding claim 22 (Previously Presented) Chong in view of Gustav in view of Conrad discloses the vacuum cleaner of claim 18, wherein the circuit board is positioned between the charger and the motor (Conrad Figure 26a).  

Allowable Subject Matter
Claims 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, there are no known references that teach a rubber support to allow for holes which allow for air to pass through.  One of Ordinary skill in the art might replace the open or closed cell rubber with that taught by Gustav, which would allow a degree of air to pass through but since there would be weight on the rubber support, the Examiner does not believe this degree of ventilation is equivalent to what the instant application discloses.
The Examiner believes a combination of claims 1 and 16 could lead to further allowable subject matter.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723